Citation Nr: 0507998	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-17 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than January 1, 
2001, for the payment of additional compensation for a 
dependent spouse.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968 and from April 1974 to December 1987 with additional 
service in the United States Army Reserves.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 decision from the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO), which added the veteran's spouse as a dependent 
effective January 1, 2001.  In December 2003, the Board 
remanded this appeal to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The case is now before the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the earlier effective date issue addressed in 
this decision.

2.  The veteran's VA Form 21-526e, Application for 
Compensation at Separation from Service, was received in 
November 1987, indicating that after divorce in June 1981, 
the veteran had married his current spouse in December 1983; 
no divorce decree or marriage certificate was attached.

3.  The record contains a VA Form 21-686c, Declaration of 
Marital Status, dated January 5, 1979, indicating that the 
veteran had married his first wife in February 1966; no 
marriage certificate was attached.

4.  In a June 1988 rating decision, the veteran was granted 
service connection for several disabilities for a combined 30 
percent disability rating effective from December 17, 1987.  
The veteran was apprised of this decision by letter dated 
June 21, 1988, to include notice of his potential entitlement 
to additional benefits for a dependent spouse and/or 
children.

5.  The veteran was advised again of his potential 
entitlement to additional benefits for a dependent spouse by 
letter sent to his address of record on July 13, 1989.

6.  The veteran did not file a new VA Form 21-686c, 
Declaration of Status of Dependents, requesting that his 
spouse be added to his compensation award, until December 15, 
2000.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 1, 2001 for payment of additional benefits for a 
dependent spouse are not met.  38 U.S.C.A. §§ 1115, 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 
3.401 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In light of the VCAA, VA revised the 
provisions of 38 C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 
3.102, 3.159 (2004).  The notice and duty to assist 
provisions of the VCAA are not applicable to a claim, where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  See VAOPGCPREC 
5-2004.  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue here on appeal.  As explained below, the 
issue to be decided is whether the veteran filed a claim to 
add his spouse as a dependent prior to December 15, 2000.  
The pertinent facts are not in dispute.  Application of 
pertinent provisions of the law and regulations governing 
proof of dependency to the facts of this case will determine 
the outcome.  No amount of additional evidentiary development 
would change the outcome of this case; therefore no notice is 
necessary.  Based on the decision in Manning, the Board 
concludes that the provisions of the VCAA are not applicable 
to this matter.  See VAOPGCPREC 5-2004; see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129, 132 (2002) [VCAA not applicable "because the 
law as mandated by statute and not the evidence is 
dispositive of the claim"].

The Board notes that the appellant has contended that he did 
not receive the notice sent in connection with his original 
award in 1988.  However, he has presented no objective 
evidence to offer in support of his assertion, and it is 
clear that none is forthcoming.  Indeed, in response to the 
June 1988 notice of award, the veteran submitted a VA Form 
21-4138, Statement in Support of Claim, indicating that he 
wished to waive his VA compensation in lieu of his military 
retirement pay effective immediately.  There is no indication 
in the record that there is any additional relevant evidence 
that has not been associated with the claims file.  

In compliance with the December 2003 Board remand, the RO, in 
July 2004, advised the veteran of the provisions of VCAA and 
what he needed to establish an earlier effective date, what 
information VA had obtained, what VA was responsible for 
getting, and what evidence the veteran needed to supply.  VA 
specifically noted that, if there was any other evidence or 
information that the veteran thought would support his claim, 
to let VA know or, if he had any evidence in his possession 
that pertains to his claim, to send it to VA.  In December 
2004, the RO readjudicated the veteran's claim and issued a 
supplemental statement of the case (SSOC).  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's December 2003 remand.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

The Board also finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence, which might be relevant to 
the claim discussed in this decision.  Under these 
circumstances, the Board finds that the various award 
letters, claims, VA Forms 21-686c, divorce decree, marriage 
contract, and lay statements are adequate for determining 
whether the criteria for an earlier effective date have been 
met.  Accordingly, the Board finds that no further assistance 
to the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  
See VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in December 2000.  Thereafter, in an April 2001 
rating action, the RO added the veteran's spouse as a 
dependent effective January 1, 2001.  After the regulations 
were revised to implement the VCAA, in a July 2004 VCAA 
letter, the RO provided initial notice of the provisions of 
the VCAA to the appellant.  Although the July 2004 VCAA 
notice letter that was provided to the appellant does not 
contain the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In response, the 
veteran submitted copies of his divorce decree and marriage 
contract.  In July 2004 VCAA letter to the veteran, a 
September 2002 statement of the case (SOC), a SSOC, and their 
accompanying letters, the RO provided additional notice to 
the appellant regarding what information and evidence must be 
submitted by the claimant, what information and evidence 
might be, or had been, obtained by VA, and gave the veteran 
additional time to submit any comment concerning any 
additional evidence that pertained to his claim.  In these 
communications, VA also informed the appellant of what 
information and evidence was needed to substantiate 
entitlement to an earlier effective date and what information 
he needed to submit and what VA would do.  

In reviewing the agency of original jurisdiction (AOJ) 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

In light of the foregoing, the Board finds that the RO has 
notified the appellant of the evidence needed to adjudicate 
the claim and has obtained and developed all relevant 
evidence necessary for an equitable disposition of the issue 
discussed in this decision.  Moreover, in light of the fact 
that the VA Form 21-686c, reflecting that he had been married 
in December 1983, was not received until December 15, 2000, 
further notice or assistance would not aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  Therefore, the Board 
finds that there has been no prejudice to the appellant in 
this case that would warrant further notice or development, 
his procedural rights have not been abridged, and the Board 
will proceed with appellate review.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard, 4 Vet. App. at 
393.

Pertinent Criteria

Prior to October 1, 1978, the governing law provided that a 
veteran whose disability was rated not less than 50 percent 
was entitled to additional compensation for dependents.  38 
U.S.C. § 315 (1976).  Effective October 1, 1978, Pub. L. 95-
479 provided that additional compensation would be payable to 
veterans with a combined disability evaluation of 30 percent 
or more for their dependents.  38 U.S.C.A. § 1115 (West 
2002).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2004).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2004).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA. 
38 C.F.R. § 3.1(r) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2004).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2004).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2004).  Similarly, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
Moreover, when authenticated evidence from state and other 
institutions is submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 
38 C.F.R. § 3.157 will be accepted as an informal claim for 
benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  Such evidence 
will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling.  Acceptance of a report of 
examination or treatment as a claim for increase or to reopen 
is subject to the requirements of 
38 C.F.R. § 3.114 with respect to action on VA initiative or 
at the request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of one 
year prior to the date of receipt of the report.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2004).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if such proof of dependents is 
received within one year from the date of such rating action.  
38 U.S.C.A. § 5110(f) (West 2002).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n) (West 2002).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b) 
(2004).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action.  38 C.F.R. § 
3.401(b)(1).

In order to receive an additional payment for a spouse, 
sufficient proof of marriage is necessary.  38 C.F.R. §§ 
3.204, 3.205, 3.216. (2004).

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  38 C.F.R. § 3.205 
(2004).  The social security number of the claimed dependent 
is also required to establish entitlement to benefits.  38 
C.F.R. § 3.216 (2003).  This latter provision was not made 
effective until 1992 and therefore, it would not have been a 
requirement when the veteran filed his original claim in 
1988.

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage for purposes of 
determining entitlement, provided the statement contains the 
date (month and year) and place of the marriage and the full 
name and relationship of the other person to the claimant.  
38 C.F.R. § 3.204(a)(1) (2004).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a) (2004).  When 
the required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b) (2004).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on an 
original claim, a reopened claim or a claim for an increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2004).

The statute provides an exception to § 5110(f) and (n) in 
cases where compensation is awarded or increased pursuant to 
a liberalizing law.  38 U.S.C.A. § 5110(g) (West 1991).  That 
is not the case here, as the veteran's original claim was not 
received until 1988 more than 10 years after the regulation 
was liberalized.

Increased compensation because of an added dependent is 
considered an increased award.  38 C.F.R. § 3.31 (2004).  
Pursuant to provisions of law governing the initiation of 
payments of benefit awards, the payment of increased 
compensation due to an added dependent shall commence on the 
first day of the calendar month immediately succeeding the 
month in which the award became effective.  38 U.S.C.A. § 
5111 (West 2002); 38 C.F.R. § 3.31.  

Analysis

The veteran contends, in essence, the effective date for 
adding his spouse to his compensation should go back to 1988.  

The veteran filed his original claim for service connection 
in November 1987.  It was not accompanied by a copy of the 
veteran's divorce decree or his marriage certificate.  In a 
June 1988 rating decision, the RO granted service connection 
for a circulatory condition and the loss of two toes on his 
left foot for a combined disability rating of 30 percent, 
with compensation initially payable as of January 1, 1988.  
We agree with the veteran that his original VA Form 21-526e, 
Application for Compensation at Separation from Service, was 
received in November 1987, and reflected that, after divorce 
in June 1981 from his first wife, [redacted], the veteran had 
married in December 1983 and was still married to his second 
wife, [redacted].  The veteran maintains that this constitutes a 
claim for additional compensation for a dependent spouse; 
that all of his VA and military records show that he was 
married to his present wife in December 1983 prior to his 
retirement from the military and at the start of VA medical 
care; and that neither he nor his wife received an RO letter 
requesting copies of the divorce decree from his first 
marriage or the certificate of marriage for his second 
marriage.  Therefore, the effective date should go back to 
the date of the original award because of an oversight by VA.

The veteran became eligible for additional VA compensation 
benefits based on his second marriage with the June 1988 
award of service connection benefits with a combined 
disability rating of 30 percent.  In a letter dated June 21, 
1988, sent to his address of record, the RO notified the 
veteran of this decision and the fact that VA might be able 
to pay additional benefits if he furnished a certified copy 
of his marriage certificate or a certified copy of the public 
record of birth showing the names of both parents for each 
child.  The letter cautioned the veteran to submit the 
requested information as soon as possible because, if such 
evidence was not received within one year of the date of the 
award letter, VA could not pay the additional benefits 
earlier than the date of receipt of the evidence.  

The veteran alleges that he never received the RO's June 1988 
notification letter regarding potential eligibility for 
additional compensation based on dependents.  The law 
presumes the regularity of the administrative process absent 
clear evidence to the contrary.  Warfield v. Gober, 10 Vet. 
App. 483 (1997); Mindenhall v. Brown, 7 Vet. App. 271 (1994); 
Ashley v. Derwinski, two Vet. App. 62 (1992.  There is no 
evidence of the notice sent to the veteran's latest address 
of record was returned as undeliverable, or that the veteran 
notified VA of a change of address or the VA sent the notice 
to the wrong address.  Therefore, clear evidence has not been 
presented to rebut the presumption of regularity.  Cross v. 
Brown, 9 Vet. App. 18, 19 (1996).  There is persuasive 
evidence to the contrary.  In response to the June 1988 award 
letter, the veteran submitted a VA Form 21-4138 dated July 7, 
1988, indicating that he wished to waive his VA compensation 
in lieu of his military retirement pay effective immediately; 
however, he did not provide any proof of divorce from his 
former wife or proof of marriage to his second wife.

Subsequently, in a letter dated July 13, 1989 and sent to the 
same address of record, notifying the veteran of an award of 
service connection for hypertension and a temporary total 
(100 percent) rating for hospitalization for his service-
connected arteriosclerotic peripheral vascular disease, 
paragraph number 4 on the back of the letter informed the 
veteran that he might be eligible for additional compensation 
for dependents such as a wife or child.  In response, the 
veteran submitted a VA Form 21-651, the Election of 
Compensation in Lieu of Retired Pay or Waiver of Retired Pay 
to Secure Compensation from Veterans Administration 
(38 U.S.C.A., 3104(a)-3105), dated July 17, 1989; however, he 
did not request additional compensation for his dependent 
spouse nor provided any proof of divorce/marriage.

All these events and actions indicate that the correspondence 
sent by the RO to the veteran in June 1988 and July 1989 were 
actually received by the veteran and acted upon.  

The Board acknowledges the veteran's contention that he had 
reported the information regarding his dependent spouse at 
the time he filed his original claim in 1987, and thus, the 
information was already of record.  The Board finds that the 
RO's request for a copy of the veteran's certificate of 
marriage for his second marriage was reasonable under the 
circumstances of this case.  The VA Form 21-686c, Declaration 
of Marital Status, dated January 5, 1979, reflects that the 
veteran had married his first wife on February [redacted], 1966.  No 
marriage certificate was attached.  As evidenced by his 
original application form for compensation, the status of the 
veteran's dependent spouse was quite different from that 
reflected on the 1979 VA Form 21-686c.  The request for a 
copy of the marriage certificate contained in the June 1988 
RO letter was perfectly reasonable in light of the veteran's 
changed marital status.  The marriages can be ended by 
divorce or death, and previous evidence of marriage is no 
substitute for current evidence of a marriage for purposes of 
determining eligibility.  Thus, the veteran's arguments that 
his marriage was documented in the past in his claims file is 
unavailing.  The veteran's failure to respond to the RO's 
request meant that the RO was not informed of the actual 
status of his dependents between 1979 and December 2000, when 
the veteran filed a new VA Form 21-686c, requesting that his 
second spouse be added to his compensation award.  It is 
immaterial that his marital status had not changed, that is, 
he still had a spouse; it is only sufficient that it could 
have and that the RO therefore needed to establish the 
veteran's current marital status.

The laws are clear that to establish entitlement to 
additional benefits for dependent spouse, the mere fact that 
the veteran has submitted evidence showing that he or she is 
married is not sufficient to award such benefits.  The RO was 
not obligated to begin paying additional benefits for a 
dependent spouse based solely on the information provided on 
the original claim.  The veteran was required to follow 
through with specific information after VA compensation 
benefits were awarded to him, as required by law.  He failed 
to do so.  As more than a year had elapsed since both a grant 
of original service connection and an increase in disability 
rating and the to requests for information on dependents had 
occurred, the RO was entitled to make the increase in 
compensation for the veteran's dependent spouse effective 
from the first day of the month following the month in which 
the claim for additional compensation for his dependent 
spouse was received.

In light of the foregoing, the arguments made by the veteran 
do not warrant the grant of an effective date prior to 
January 1, 2001, for an increase in disability compensation 
based upon the addition of his dependent spouse.  The veteran 
met the eligibility requirements for an increase in 
disability compensation based on the addition of his 
dependent spouse on the effective date of his original 
service-connection award, but his failure to provide specific 
information about his divorce and remarriage until December 
15, 2000 resulted in the current effective date, January 1, 
2001.  

Having carefully consider all evidence of record with regard 
to the veteran's arguments in light of the applicable law, 
the Board finds that the veteran's contentions are without 
merit.  Under 38 U.S.C.A. §  5110 and 38 C.F.R. §  3.401, 
additional compensation would have been payable to the 
veteran if evidence of spousal dependency had been received 
within one year of the June 1988 or the July 1989 
notifications of the rating actions announcing award of 
service connection and increased compensation.  The veteran 
did not submit the Declaration of Status of Dependents until 
December 15, 2000, which is well after the expiration of the 
one-year period from the time he had been informed of the 
necessity for providing such information.  The veteran does 
not dispute this.  

In conclusion, the law provides that when dependency evidence 
is not received within the one-year time period, the 
effective date shall be the date of receipt of the claim.  
See 38 C.F.R. §§ 3.400, 3.401(b).  In this case, the 
veteran's claim requesting entitlement to additional benefits 
based on a dependent spouse, with proper evidence of such 
dependency, was not received any earlier than December 15, 
2000.  Thus, the Board is of the opinion that the RO assigned 
the earliest effective date possible for additional 
compensation benefits for the veteran's dependent spouse.  
The effective date that the RO assigned is based on the date 
of receipt of the application for that benefit, with proof of 
dependency, in December 2000.  The payment of increase 
compensation for the veteran's dependent spouse actually 
commenced on January 1, 2001, pursuant to the provisions of 
38 U.S.C.A. §  5111(a) and 38 C.F.R. §  3.31.  Accordingly, 
for the reasons and bases discussed above, the veteran's 
appeal must be denied on the basis of lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than January 1, 2001, for the 
payment of additional compensation benefits for a dependent 
spouse is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


